




Exhibit 10.1


SEVERANCE AND GENERAL RELEASE AGREEMENT


THIS SEVERANCE AND GENERAL RELEASE AGREEMENT ("Agreement") is entered into
between Linear LLC (the "Company") and Sean Burke ("Employee") both the
"Parties", effective as of the date set forth on the signature page (the "Date
of this Agreement").
WHEREAS, Employee has been employed by Company and that employment has ended;


WHEREAS, in his role as Group President, Technology Solutions, Employee was
responsible for overseeing the operations of all of the businesses in Nortek,
Inc.’s Technology Solutions Group, including: the Company; Core Brands, LLC;
Gefen, LLC; GTO Access Systems, LLC; Magenta Research Ltd.; Operator Specialty
Company, Inc.; and TV One Broadcast Sales Corporation (such businesses
collectively, the "Technology Solutions Group Businesses").


WHEREAS, Company has determined to provide Employee with certain compensation in
consideration of Employee’s service and the promises of Employee as described
herein.


NOW, THEREFORE, in consideration of the promises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, the Parties agree as follows:


1.
Separation from and Termination of Employment.



a.Termination of Employment. Employee’s employment with the Company ended on
September 1, 2014 (the "Termination Date") (a "separation from service" as
defined in section 1.409A - 1(h) of the Treasury Regulations). Except for the
payments described in this Agreement, Employee acknowledges that he has received
all compensations and benefits to which he is otherwise entitled except as
provided in this Agreement.


b.Compensation through the Termination Date. Regardless of whether Employee
executes this Agreement and to the extent that Employee has not already received
payment, the Company shall pay Employee (i) all unpaid compensation to which he
is otherwise entitled through the Termination Date, and (ii) for any accrued,
unused paid time off pay, if any, existing at the Termination Date, all in
accordance with the Company’s applicable policies.


All accrued and unused paid time off that is due will be paid on the Company’s
first regularly scheduled pay date following the Termination Date.
c.Nortek, Inc. Stock Options and Restricted Stock Awards. Employee’s stock
option awards and restricted stock awards relating to Nortek, Inc., as well as
his ownership of any series of shares of Nortek, Inc. or any of its
subsidiaries, if any, will be handled in accordance with the terms, provisions
and conditions of the applicable plans and agreements governing such options,
restricted stock and shares, including the following plans and agreements: (1)
Nortek, Inc. 2009 Omnibus Incentive Plan, Nonqualified Stock Option Agreement
dated February 20, 2012; (2) Nortek, Inc. 2009 Omnibus Incentive Plan,
Restricted Stock Agreement dated (Time-based) February 20, 2012; (3) Nortek,
Inc. 2009 Omnibus Incentive Plan, Restricted Stock Agreement (Performance-Based)
dated February 20, 2012; (4) Amended and Restated Nortek, Inc. 2009 Omnibus
Incentive Plan, Restricted Stock Agreement (Performance-Based) dated March 5,
2013; (5) Amended and Restated Nortek, Inc. 2009 Omnibus Incentive Plan,
Restricted Stock Agreement (Time-Based)




--------------------------------------------------------------------------------




dated March 5, 2013; (6) Amended and Restated Nortek, Inc. 2009 Omnibus
Incentive Plan, Nonqualified Stock Option Agreement dated March 5, 2013; (7)
Amended and Restated Nortek, Inc. 2009 Omnibus Incentive Plan, Restricted Stock
Agreement (Performance-Based) dated March 5, 2014; (8) Amended and Restated
Nortek, Inc. 2009 Omnibus Incentive Plan, Restricted Stock Agreement
(Time-Based) dated March 5, 2014; and (9) Amended and Restated Nortek, Inc. 2009
Omnibus Incentive Plan, Nonqualified Stock Option Agreement dated March 5, 2014.
Nothing in this Agreement shall modify or override those terms, provisions and
conditions of said plans and agreements.


d.Severance Benefits. As consideration for executing this Agreement, the Company
shall provide to Employee a "Severance Benefit" equal to Five-Hundred-Fifteen
Thousand and no/100 Dollars ($515,000.00), less applicable withholdings. The
Severance Benefit shall be payable over a twelve (12) month period beginning
after the Termination Date and payable in the form of substantially equal
monthly payments made over this twelve (12) month period. The initial payment
shall be made on the Company’s first regular pay date following, and subject to,
the occurrence of all of the following: (i) Employee’s termination of
employment, (ii) his execution of this Agreement, and (iii) expiration of the
revocation period described in Paragraph 3.g. without Employee having revoked
this Agreement. No Severance Benefit shall be paid if Employee fails to execute
this Agreement or executes the Agreement and subsequently revokes the Agreement.
Any subsequent payments of the Severance Benefit shall be made pursuant to a
fixed schedule of the regular payroll practices of the Company.


As further consideration for executing and not revoking this Agreement, if
Employee elects COBRA continuation coverage, then for the duration of the twelve
(12) month severance period, Employee may pay a reduced COBRA premium equal to
the payroll deduction contribution for Health Care Coverage then being paid each
month, as that contribution is established from time to time, by actively
employed employees of the Employer. After the period during which Employee is
entitled to continue COBRA coverage by paying this reduced premium and if
Employee elects to continue COBRA coverage beyond that period, Employee may do
so by payment of the normal, full COBRA premium for the remainder of any
coverage continuation entitlement thereafter.
e.Taxes and Withholding. All payments made under this Agreement shall be subject
to such withholdings for all taxes, including income and employment taxes that
the Company determines should be deducted and withheld under applicable law.


f.Company Retirement and Incentive Plan(s). Employee may have vested interests
in a Company-sponsored 401(k) plan or other retirement or deferred compensation
plan. Employee’s interests in said plans shall be paid subject to the terms,
provisions and conditions of said plans, and nothing in this Agreement shall
modify or override those terms. Employee’s right to make contributions to any
such plans shall terminate on the Termination Date, and the Severance Benefits
provided for in Paragraph 1.d. shall not constitute wages for purposes of the
plans. Employee’s participation in the First Amended and Restated Nortek, Inc.
2014 Short-Term Cash Incentive Plan for the Residential Heating and Cooling, the
Custom & Engineered Solutions, and the Technology Solutions Executives shall
terminate on the Termination Date and Employee shall forfeit any right to
receive any benefit from such plan.


g.Health Care Coverage. Employee has been eligible to participate in Company’s
medical, dental, and vision plans, which provide health insurance coverage for
Company’s participating employees and their dependents (“Health Care Coverage”).
Health Care Coverage, if any, for Employee and Employee’s dependents, as
provided by Company, will cease at the end of the month in which the Termination
Date occurs.






--------------------------------------------------------------------------------




Employee may elect to continue Health Care Coverage in which he was
participating immediately prior to termination of employment but only to the
extent permitted under continuation coverage terms of that plan and as required
by the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Such
coverage shall, except as otherwise provided in paragraph 1.d. of this
Agreement, be at Employee’s expense and shall be provided in accordance with
terms of that plan as they may exist or may be amended from time to time.
Employee agrees to promptly provide the Company notice if he becomes covered or
eligible to be covered under the health and/or dental insurance policy of a new
employer. Notwithstanding the foregoing, the COBRA period for continuation of
Employee’s insurance coverage under the Company’s group plans will begin on the
Termination Date.
h.No Prior Entitlement to Severance. The parties agree that the Company has no
legal obligation to furnish the Severance Benefits except in exchange for this
Agreement.


i.No Extension of Employment. The Employee’s employment will not be extended by
reason of payment to him of the Severance Benefits described in Paragraph 1.d.


j.Resignation from All Positions. Employee agrees that he shall resign from any
and all positions that he currently occupies or holds, as an officer, manager,
or director (or other similar position) with Linear LLC and its parent,
subsidiary, affiliated and related organizations and entities. Such resignations
shall be effective as of the date of this Agreement.


2.Release by Employee.


a.Employee, on his behalf and of his heirs, successors, assigns and agents
hereby fully releases, discharges and agrees to hold harmless the Company,
including all of its parent, subsidiary, affiliated and related organizations
and entities, as well as all of their officers, directors, shareholders, owners,
members, attorneys, agents, employees, servants, insurers, benefit plans, plan
administrators and their fiduciaries, (the “Released Parties”), of, from and
against all debts, sums of money, fees, claims, charges, demands, actions,
causes of action, notes, liabilities and obligations, of whatever nature,
whether known or unknown, liquidated, unliquidated, contingent or otherwise, and
whether in contract (express or implied), in tort, by statute or otherwise,
which Employee ever had or now has (or hereafter may have) with respect to
anything done or omitted to be done up to the Date of this Agreement and which
are or may be based upon any fact, condition, or incident occurring prior to the
date of this Agreement, as well as claims which may arise after the date of this
Agreement that are based or rely upon facts, conditions or incidents occurring
before the date of this Agreement including any fact or circumstance related to
Employee’s employment or separation of employment from the Company (collectively
the “Released Claims”).


The Released Claims include but are not limited to all: (i) all claims arising
out of or related to Employee’s employment with any Released Party, and
termination of that employment, (ii) claims for compensation or benefits of any
kind or amount other than the compensation and benefits set forth in this
Agreement, (iii) claims relating to Company employment practices or policies;
(iv) all claims in tort or in contract arising out of any transaction or
interaction between Employee and any Released Party; (v) claims under any
express or implied contract; (vi) all claims arising under all provisions of
California law and statutes, including but not limited to, the California Fair
Employment and Housing Act, and (vii) all other claims arising under any other
local, state or federal statutes, regulations or common law, including but not
limited to, claims under Title VII of the Civil Rights Act of 1964, as amended;
claims under 42 U.S.C. §§ 1981 and 1985 as amended; claims under the Americans
with Disabilities Act, as amended; claims under the Federal Age Discrimination
in Employment Act of 1967, including the amendments provided by the Older
Workers Benefits Protection Act, as amended; claims under the Employee
Retirement Income Security, as




--------------------------------------------------------------------------------




amended; claims under the Family and Medical Leave Act; wrongful and/or
retaliatory termination and/or discharge of employment claims; contract or
promissory estoppel claims; intentional infliction of emotional distress claims;
assault and battery claims; negligence claims; tort claims including negligence
claims; personal injury claims; third-party claims; slander, libel and/or
defamation claims; and/or qui tam claims law and any claims for damages or
equitable relief including, but not limited to, lost wages, physical injuries,
mental anguish, loss of consortium, unpaid compensation, loss of earning
capacity, and medical expenses.


Nothing in this Agreement is intended to waive claims (i) for unemployment or
workers’ compensation benefits, (ii) for vested rights under ERISA-covered
employee benefit plans as applicable on the date Employee signs this Agreement,
(iii) that may arise after Employee signs this Agreement, or (iv) which cannot
be released by private agreement.


b.    Employee understands that he is releasing claims that he may not know
about at this time, and that is his intent.


Waiver of California Labor Code Section 1542. Employee hereby states that it is
his intention in executing this Agreement that the same shall be effective as a
bar to each and every claim, demand, cause of action, obligation, damage,
liability, charge, attorneys’ fees and costs hereinabove released. Employee
hereby expressly waives and relinquishes all rights and benefits, if any,
arising under the provisions of Section 1542 of the Civil Code of the State of
California, which provides:


Section 1542 [Certain Claims Not Affected By General Release.] A general release
does not extend to claims which the creditor does not know or suspect to exist
in his favor at the time of executing the release, which if known by him or her
must have materially affected his settlement with the debtor.


c.    Except as otherwise provided in Paragraph 2.d. below, Employee represents
that no Released Claims are pending in any court, administrative agency,
commission or other forum relating directly or indirectly to his employment by
the Company.


d.     Notwithstanding the foregoing, nothing in this Agreement shall:


(i)    Interfere with Employee’s right to file a charge or complaint with or
participate in an investigation or proceeding conducted by the EEOC, NLRB, or
any other any federal, state or local agency charged with the enforcement of any
laws, or exercise rights under Section 7 of the NLRA to engage in joint activity
with other employees, although by signing this release Employee is waiving
rights to individual relief based on claims asserted in such a charge or
complaint, or asserted by any third-party on Employee’s behalf, except where
such a waiver of individual relief is prohibited.


(ii)    Interfere with Employee’s right to challenge the validity,
enforceability, or knowing and voluntary nature, of this release under the Age
Discrimination in Employment Act of 1967 (“ADEA”).


e.    If any person brings any claim contrary to the above releases and waivers
of claims provided above (except for any action brought pursuant to Paragraph
2(d)), then any party, including any Released Party(ies), who are defendant to
that action shall be entitled to reimbursement from the party(ies) who brought
such claim or action for costs and attorneys’ fees incurred in defense of that
claim.


f.    This Release does not discharge the Parties from obligations they have
under this Agreement. Employee waives any rights to, or to be considered for,
future Company employment.


3.Provisions Relating to ADEA Release and Release Generally. The foregoing
release of claims also




--------------------------------------------------------------------------------




releases any claims that Employee may have against any Released Party under the
Age Discrimination in Employment Act of 1967. Employee represents that he
understands and agrees that:


a.The claims released in Paragraph 2 above include claims Employee has or may
have arising out of or related to the Age Discrimination in Employment Act (the
“ADEA”).


b.Those claims waived, released and discharged in Paragraph 2 above do not
include any claims that may arise after the Date of this Agreement;


c.The Severance Benefits provided pursuant to Paragraph 1.d provide
consideration that Employee was not entitled to receive before signing this
Agreement;


d.Employee has at least twenty-one (21) days within which to consider this
Agreement, which period commenced on September 1, 2014.


e.Employee is advised to consult with an attorney regarding, and before signing,
this Agreement;


f.No changes to this Agreement, whether material or immaterial, restart the
twenty-one (21) day period referenced in subparagraph (d) above;


g.Employee may revoke this Agreement at any time within seven (7) days after the
day he signs it, by providing notice of such revocation to Donald M. Moseley,
Vice President, Chief Human Resource Officer, Email:
donald.moseley@nortekinc.com and this document will not become effective or
enforceable and no payments under this Agreement will be payable until the
eighth day after the Date of this Agreement. This Agreement will automatically
become effective and enforceable unless revoked within that seven-day period.


4.    Return of Company Property. Employee hereby warrants that he has returned
to the Company and the Technology Solutions Group Businesses all Technology
Solutions Group Businesses property and documents in his possession and control,
and has not destroyed or deleted any such property or documents, including, but
not limited to, Technology Solutions Group Businesses files and, notes, records,
computer recorded information, tangible property, credit cards, entry cards,
pagers, identification badges, and keys, and all other property issued by the
Technology Solutions Group Businesses to Employee, or created or received by the
Employee, including, but not limited to, any materials of any kind which contain
or embody any proprietary or confidential Information.


5.    Confidential Information and Trade Secrets. Employee recognizes and
acknowledges that Employee has had access to, has acquired or has assisted in
developing confidential and proprietary information relating to products and
services provided by and the business operations of the Technology Solutions
Group Businesses, and that the Technology Solutions Group Businesses are
entitled to protect this information.


a.     For the purposes of this Agreement, “Confidential Information” means any
customer or supplier information and any business information used or maintained
by the Technology Solutions Group Businesses that is not publicly known or
otherwise available to the public, and shall include, without limitation, all
information relating to the business, technology, financial, marketing, sales,
strategic planning, methods, processes and manufacturing operations of the
Technology Solutions Group Businesses; and all information of a technical or
proprietary nature made available to the Technology Solutions Group Businesses
and its employees by customers, suppliers and vendors on a confidential basis in
order to foster and facilitate the operation and success of the Technology
Solutions Group Businesses in conducting business.




--------------------------------------------------------------------------------






For the purposes of this Agreement, “Trade Secret” means any item of
Confidential Information that constitutes a trade secret of the Technology
Solutions Group Businesses under the common law of the State of Delaware or the
Delaware Uniform Trade Secrets Act, Del. Code Ann. Title 6 Secs. 2001 et seq.


b.    Employee therefore agrees that Employee shall not, directly or indirectly,
publish, disclose, transmit or utilize any Confidential Information or Trade
Secret of the Technology Solutions Group Businesses to any person, firm,
corporation, association or other entity not employed by or affiliated with the
Technology Solutions Group Businesses for any reason or purpose whatsoever;
shall not make use of any Confidential Information or Trade Secret, except on
behalf of the Technology Solutions Group Businesses; and has not and shall not
remove or aid in the removal of any Confidential Information or Trade Secret
from the premises of the Technology Solutions Group Businesses.


c.    Employee also agrees to continue to comply with any policies of the
Technology Solutions Group Businesses of nondisclosure and confidentiality
according to the terms of those policies.


6.    Confidentiality. Except as otherwise provided in Paragraph 2.d. above,
Employee agrees to keep the existence and terms of this Agreement are completely
confidential. Without the prior written authorization of the Company, Employee
shall not at any time, directly or indirectly, discuss with or disclose to
anyone (other than to Employee’s spouse, his attorneys and or as otherwise
required by law), the terms or existence of this Agreement.


7.    Non Disparagement. Except as otherwise provided in Paragraph 2.d. above,
Employee agrees not to criticize, denigrate or otherwise disparage or cause
disparagement, or make any disparaging remarks (“Disparage”), to the media, the
general public, or to any other person or entity about the Technology Solutions
Group Businesses or Released Parties. In particular, but without limitation,
Employee will not Disparage the Technology Solutions Group Businesses or
Released Parties, to any of the Technology Solutions Group Businesses’ current,
former, or prospective customers or clients or any of its current or former
employees. Employee represents and agrees that he has not and will not engage in
any conduct or take any action whatsoever to cause or influence any person or
entity to initiate litigation, assert any other kind of claim or take any other
kind of adverse action against the Technology Solutions Group Businesses or
Released Parties. Any breach of this provision will trigger Employee’s
obligation to repay to the Company any and all payments he/she has received from
the Company as a result of this Agreement plus such other equitable or legal
remedy to which the Company establishes entitlement, including injunctive
relief. Nothing in this paragraph prohibits Employee from complying with a court
order or lawful subpoena.


8.    Restrictive Covenants. During the 12-month period in which Employee is
receiving the Severance Benefit, Employee agrees that:


a.
He will not, either himself or on behalf of any other person, compete with the
Technology Solutions Group Businesses within the geographic territory within
which the Technology Solutions Group Businesses operated, sold products, or
otherwise conducted business during the course of his leadership of the
Technology Solutions Group Businesses, which includes each of the fifty states
within the United States of America, with respect to any products or services
the Technology Solutions Group Businesses sold, offered for sale, developed, or
had in development at the time Employee signs this Agreement. Employee
understands and agrees that this non-competition provision prohibits him from
entering into any type of competitive behavior against the Technology Solutions
Group Businesses during the 12-month period.







--------------------------------------------------------------------------------




b.
He will not, either himself or on behalf of any other person, directly or
indirectly solicit any of the Technology Solutions Group Businesses’ customers
to cease doing business with the Technology Solutions Group Businesses in any
fashion or to start doing business with Employee with respect to any products or
services that compete with those the Technology Solutions Group Businesses sold,
offered for sale, developed, or had in development at the time Employee signs
this Agreement.



c.
He will not, either himself or on behalf of any other person, directly or
indirectly solicit any of the Technology Solutions Group Businesses’ employees
to cease working for the Technology Solutions Group Businesses or to start
working for Employee or any person with whom Employee becomes associated.



d.
Notwithstanding the foregoing, the Parties agree that if the Employee obtains a
job offer from or wishes to pursue an interest in any business enterprise or
activity that competes with the Technology Solutions Group Businesses, the
Employee will present such opportunity to the Company and the Company will meet
with the Employee in an effort to explore whether the Employee can perform the
desired role without violating this Paragraph 8.



9.    Reasonableness of Restrictions. Employee agrees that the restrictive
covenants set forth in Paragraph 8 of this Agreement are reasonable in temporal
and geographic scope in light of the fact that Employee was employed as Group
Vice President, Technology Solutions and had responsibility for Technology
Solutions Group Businesses business on a national geographic scope, and had
access to, and responsibility for, Technology Solutions Group Businesses
Confidential Information, customers, business plans, and operational
information. Employee also agrees that the Severance Benefit constitutes good,
valuable and independent consideration for the restrictive covenants set forth
in Paragraph 8.


a.
Employee acknowledges and agrees that his breach of the restrictive covenants
set forth in Paragraph 8 would cause irreparable harm to the Technology
Solutions Group Businesses and that such harm may not be compensable entirely
with monetary damages. If Employee violates the restrictive covenants set forth
in Paragraph 8, the Company may, but shall not be required to, seek injunctive
relief and/or any other remedy allowed at law, in equity, or under this
Agreement. Any injunctive relief sought by the Company shall be in addition to
and not in limitation of any monetary relief or other remedies or rights to
which Company is or may be entitled at law, in equity, or under this Agreement.



b.
In connection with any suit at law or in equity by the Company under this
Agreement, the Company shall be entitled to an accounting, and to the repayment
of all profits, compensation, commissions, fees, or other remuneration which
Employee or any other entity or person has either directly or indirectly
realized on its behalf or on behalf of another and/or may realize, as a result
of growing out of or in connection with the violation which is the subject of
the suit. In addition to the foregoing, the Company shall be entitled to be
awarded its reasonable attorney's fees and costs incurred in bringing any suit
to enforce the terms of this Agreement or to seek damages for its breach, as
well as any attorney’s fees and costs for the collection of any judgments in
Company's favor arising out of this Agreement.



10.    No Admission of Liability or Wrongdoing. The existence of this Agreement
and payments thereunder are not an admission of any wrongdoing, unlawful conduct
or liability and both Parties agree not to assert that this Agreement is an
admission of wrongdoing or liability. The Parties agree that this Agreement is a
compromise and settlement of claims.




--------------------------------------------------------------------------------






11.    Cooperation. By signing this Agreement, Employee agrees to cooperate with
the Company and its affiliates and their counsel regarding any investigation
(internal or external), pending or subsequently filed administrative proceeding
or litigation, claims, or other disputes involving the Company and its
affiliates that relate to any matter in which he was involved or of which he has
knowledge as a result of his employment with the Company and his relationship
with its affiliates or which arises out of, or relates to, the Company or any
Released Party, their products and services, and/or any information Employee
created, developed or acquired by and through his employment with the Company.
Without limiting the foregoing, Employee agrees (i) to meet with representatives
of the Company, its affiliates, its counsel, or other designees at mutually
convenient times and places with respect to any items within the scope of this
provision; (ii) to make himself reasonably available for interviews,
depositions, reviewing and signing declarations or affidavits; (iii) to provide
truthful testimony regarding same to any court, agency, or other adjudicatory
body; and (iv) to provide the Company with notice of contact by any adverse
party or such adverse party’s representative, except as may be required by law.
The Company will reimburse Employee’s reasonable costs and expenses incurred in
providing such assistance, if any.
  
12.    Miscellaneous.


a.    Entire Agreement. This Agreement is the entire agreement between the
Parties regarding its subject matter and supersedes and cancels all prior or
contemporaneous oral or written agreements and understandings between them
regarding the subject matter hereof except as specified in Paragraph 1(c),
Paragraph 1(f) and Paragraph 5.


b.    Binding Nature. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns. This Agreement shall be
binding upon and inure to the benefit of Employee, and his heirs, executors and
administrators.


c.    Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provision of this Agreement which
will be construed as if such invalid, illegal or unenforceable provision had
never been included.


d.    Survival. Employee will advise any future employer of the restrictions in
this Agreement before accepting new employment. The post-employment obligations
set forth in paragraphs 5 through 9 above shall survive the termination of
Employee’s employment with Company. If Employee fails to comply with a
time-limited restriction in this Agreement, the applicable time period for that
restriction will be extended by one day for each day Employee is found to have
violated the restriction. If any court should find any of the restrictions in
this Agreement unenforceable as written, it will revise the restriction to make
it enforceable to protect the interests of Company and to the maximum extent
legally allowed.


e.    No Waiver. No waiver by any party of any breach shall be deemed to be a
waiver of any other breach or of any other provision of this Agreement.


f.    Breach Remedy. If Employee breaches or threatens to breach any obligations
under this Agreement, the Company and Released Parties may experience
irreparable harm for which money damages will not provide an adequate remedy.
The Company or any Released Party may seek appropriate equitable relief in
addition to legal relief. Furthermore, in the event of a breach by Employee, the
Parties expressly agree that Company shall be relieved of any further obligation
to make any payments required hereunder and any Severance Benefit paid under
Paragraph 1 shall, upon Company demand, be repaid by Employee




--------------------------------------------------------------------------------




within ten (10) days of such demand.


If the Company or a Released Party brings an action to enforce the provisions of
this Agreement or is a party to an action brought by Employee, except as
provided in Paragraph 2.d. above, the Company shall be entitled to recover from
Employee the costs and attorney’s fees that the Company incurs to enforce or
defend this Agreement if the Company at all prevails.


These remedies are in addition to, and shall not superseded or replace, the fee
recovery provisions of Paragraph 2.e. by which the Released Parties shall
recover attorneys’ fees and costs for the defense of any action or claims
brought contrary to the releases of claims provided in Paragraph 2.


g.    Choice of Law and Venue. This Agreement is a Delaware contract to be
construed under and governed by the laws of the State of Delaware without giving
effect to any choice or conflict of law principles of any jurisdiction. However,
in the unlikely event that California law is deemed to apply to the enforcement
of this Agreement, the provisions of Section 8 shall not apply. The Parties
agree that any dispute related to this Agreement or its application,
interpretation or enforcement shall be resolved exclusively in the United States
District Court for the District of Delaware, if that court possesses subject
matter jurisdiction, or otherwise in the Delaware Court of Chancery, and shall
be resolved by trial before a judge without benefit of a jury. All Parties
hereto specifically waive any entitlement that they may have to trial by jury.
The Parties stipulate and consent to Delaware courts’ personal jurisdiction over
them and waive their right to object to a Delaware court’s jurisdiction. The
Parties hereto agree that any service of process may be made by mail to the
principal place of business or residence of each party and this constitutes
proper service of process under applicable law in any action or proceeding under
or in respect of this Agreement.


h.    Paragraph Headings. The Paragraph and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.


i.    Amendment. This Agreement shall not be modified or amended except by a
writing executed by the Parties hereto, duly authorized as applicable.


j.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, all of which together shall constitute one
and the same instrument. Transmission of images of signed signature pages by
facsimile, e-mail or other electronic means shall have the same effect as the
delivery of manually signed documents in person.


k.    Compliance with section 409A. With respect to Section 1(d), the Severance
Benefits, to the extent such payments are made following the date of termination
through March 15th of the calendar year following such termination, are intended
to constitute separate payments for purposes of section 1.409A-2(b)(2) of the
Treasury Regulations and thus are payable pursuant to the “short-term deferral”
rule set forth in section 1.409A-1(b)(4) of the Treasury Regulations. To the
extent such payments are made following said March 15th, such severance benefits
are intended to constitute separate payments for purposes of section
1.409A-2(b)(2) of the Treasury Regulations made upon an involuntary termination
from services and payable pursuant to section 1.409A-1(b)(9)(iii) of the
Treasury Regulations, to the maximum extent permitted by said provisions, with
any excess amount being regarded as subject to the distribution requirements of
section 409A(a)(2)(A) of the Internal Revenue Code (hereinafter, the “Code”). In
addition, any payment or benefit due upon a termination of the Employee’s
employment that represents a “deferral of compensation” within the meaning of
section 409A of the Code will only be paid or provided to the Employee once the
Employee’s termination of employment qualifies as a “separation from service.”
Furthermore, any payment or benefit due upon a termination of the Employee’s
employment that represents a “deferral of compensation” within the meaning of
section 409A will be paid in accordance with a fixed schedule of the regular
payroll practices




--------------------------------------------------------------------------------




of the Company in a manner to comply with a fixed schedule as provided under
sections 1.409A-3(a)(4) and 1.409A-3(i)(1) of the Treasury Regulations. Neither
the Company nor the Employee will have the right to accelerate any payment of
severance payments hereunder. Finally, amounts or benefits payable under this
Agreement will be deemed not to be a "deferral of compensation" subject to
section 409A to the extent provided in the exceptions in Treasury Regulation
sections 1.409A-1(b)(4) ("short-term deferrals") and (b)(9) ("separation pay
plans," including the exception under subparagraph (iii)) and other applicable
provisions of Treasury Regulations section 1.409A-1 through A‑6."


EMPLOYEE HAS READ THIS DOCUMENT, FULLY UNDERSTANDS EVERY TERM AND VOLUNTARILY,
AND KNOWINGLY ENTERS INTO THIS AGREEMENT.


IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below.
EMPLOYEE




Dated: 8/13/2014            /s/ Sean Burke                        
Sean Burke




LINEAR LLC


Dated: 8/12/2014            /s/ Kevin W. Donnelly                    
By: Kevin W. Donnelly, Vice President & Secretary


6




